DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al. (US 2004/0141130, newly cited, hereinafter, Kawata.)
Regarding claim 1, in figs. 17, 20 and 22, Kawata discloses a semiconductor device, an optical device TFT (para [0004]), comprising: 
a substrate 10 (para [0149]);
a semiconductor layer 1a, for example, (para [0146]) positioned above the substrate; and
a blocking, or shielding, structure 11a/11d positioned between the substrate and the semiconductor layer (para [0149]); 
wherein a dimension of the blocking structure is greater than a dimension of the semiconductor layer, 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata as applied to claim 1 above, and further in view of Lim et al. (US 2019/0131564, hereinafter, Kim.)
In regard to claim 2, Kawata discloses all of the claimed limitations as mentioned above. Kawata also further discloses a second insulating layer 41 (para [0149]), except wherein the second insulating layer is positioned between the blocking structure and the substrate. Kim, in fig. 2, discloses an analogous semiconductor device (para [0041]) including a blocking structure LS in a insulating layer 160 and further discloses a second insulating layer 150 between the substrate 100 and the blocking structure in order to prevent water from being permeated into the substrate (para [0043].) This is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to further include an additional insulating layer as taught in order to take the advantage.
Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata as applied to claim 1 above, and further in view of Jeon et al. (US 2017/0038657, hereinafter, Jeon.)

Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the dimension as taught in order to take the advantage.
Regarding claims 11 and 12, Kawata further comprising a gate layer 3a, wherein the gate layer is opposite to the semiconductor layer (para [0146].)
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata as applied to claim 1 above, and further in view of Zhang et al. (US 2014/0217588, previously cited, hereinafter, Zhang.)
In regard to claims 5-6, Kawata discloses all of the claimed limitations as mentioned above, except the materials of the barrier and capping layers as claimed. Nevertheless, these materials as known to one of ordinary skill in the art since they have high conductivity and provide better contact. Zhang, in fig. 1f, for example, discloses an analogous device including element 24 made of copper and element 22 that covers the element 24 and made of copper alloy, copper germanium. See paras [0025-0027]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known materials as taught in order to take the advantage.
Regarding claims 7-8, Kawata discloses all of the claimed limitations as mentioned above. Kawata also shows the thickness of the capping layer except the exact values as currently claimed. Nevertheless, the thickness or the dimensions of the layers are not considered to be a critical feature and it is common in the art.
.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of Hanada et al. (US 10,115,740, previously cited, hereinafter, Hanada.)
Regarding claim 13, as mentioned above, Kawata discloses all of the claimed limitations, see the discussion of claim 1. Kawata, however, does not further disclose a second semiconductor layer formed in between the blocking layer and the substrate. Hanada, in fig. 1, discloses an analogous device including a blocking structure HB, a second semiconductor layer formed between the blocking layer and the substrate 10 to further provide additional transistor device in order to complete the circuit. This is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the semiconductor layer in order to take the advantage.
Regarding claim 14, Hanada further comprising a seconder insulating layer 11, wherein the second insulating layer is positioned between the blocking structure and the substrate. Fig. 1.
Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata and Hanada as applied to claim 13 above, and further in view of Jeon.
Regarding claims 15-16 and 19, see the above discussions regarding claims 3-4 and 7, respectively.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata and Hanada as applied to claim 13 above, and further in view of Zhang.
Regarding claims 17-18, see the above discussions regarding claims 5-6.
Allowable Subject Matter

Claim 20 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN W HA/Primary Examiner, Art Unit 2814